Citation Nr: 0906948	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-38 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post operative suprapubic prostatectomy with residual 
erectile dysfunction, to include as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in September 2005, and a 
substantive appeal was received in November 2005.

The Veteran testified at a Board hearing in January 2008.


FINDINGS OF FACT

1.  The official Defense Threat Reduction Agency dose 
reconstruction determined that the Veteran was exposed to 0.0 
rem in all measured categories during his participation in 
Operation DOMINIC I. 

2.  The Veteran's prostate cancer was not manifested during 
his period of active military service or within one year of 
discharge from service, nor is his prostate cancer otherwise 
related to his period of active military service.

3.  The Veteran is not shown to have served in the Republic 
of Vietnam during his active service, and is not shown to 
have been exposed to herbicide agents during service.


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by the Veteran's active duty service, to include 
alleged exposure to ionizing radiation or herbicides, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in June 2002, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought, 
including notice specific to the significance of the 
Veteran's claimed radiation exposure.  Moreover, this letter 
advised the Veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the March 2003 RO rating 
decision currently on appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been no timely notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted.  A 
March 2006 letter did provide this notice in an untimely 
fashion.  However, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
despite the untimely notice provided to the appellant.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Veteran was provided with a letter which expressly described 
how the VA determines ratings and effective dates in the 
March 2006 letter.  Subsequently, the Veteran and his 
representative have submitted additional argument in this 
case, including in an April 2007 written statement and 
testimony at the January 2008 Board hearing; they have made 
no indication that further development was sought in light of 
the March 2006 notice regarding Dingess.  The Veteran is 
represented by VA recognized national service organization 
which would be further expected to have actual knowledge of 
the Dingess elements, including with regard to assignment of 
ratings and effective dates.  In any event, since the Board 
finds below that entitlement to the benefit sought is not 
warranted in this case, no ratings or effective dates will be 
assigned and any questions related to such assignments are 
therefore rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained; 
additionally, special development required in cases involving 
claimed radiation exposure has been completed.  

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing this 
issue on appeal.  However, further VA medical examination is 
not warranted in this case.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006).  Simply stated, the standards of McLendon 
are not met in this case as the evidence of record fails to 
indicate that prostate cancer had its onset in service or is 
otherwise related thereto; the probative evidence shows no 
exposure to ionizing radiation and there is no evidence 
establishing exposure to pertinent herbicide agents during 
service.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for prostate cancer.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting disease or injury 
in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate distinct 
basis for establishing service connection based on exposure 
to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection may be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

38 C.F.R. § 3.309

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, then the diseases listed under 38 
C.F.R. § 3.309(d) shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  See also 38 
U.S.C.A. § 1112.  A 'radiation-risk activity' is defined as 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device, the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946, or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did participate in a radiation-risk 
activity as defined above.  The evidence of record, including 
a September 2005 letter on this matter from the Defense 
Threat Reduction Agency (DTRA), shows that the Veteran "is a 
confirmed participant of Operation DOMINIC I...."  Therefore, 
the Board notes that the Veteran is a 'radiation-exposed 
veteran' as defined by 38 C.F.R. § 3.309(d)(3).  The Board 
observes that the Veteran has been separately granted service 
connection for 'carcinoma of the lung due to ionizing 
radiation' on this basis under 38 C.F.R. § 3.309(d)(3).  
However, prostate cancer is not among the diseases 
presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2).  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).  As such, service connection cannot be granted on 
a presumptive basis and the Board now turns its consideration 
to 38 C.F.R. § 3.311.

38 C.F.R. § 3.311

Significantly, Section 3.311 does not provide presumptive 
service connection for radiogenic diseases, but only outlines 
a procedure to be followed for adjudication purposes.  To 
consider service connection under section 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service, (2) he subsequently developed 
a radiogenic disease, meaning a disease that may be induced 
by ionizing radiation, and (3) such disease first became 
manifest within a period specified by the regulations.  38 
U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For prostate cancer, 
the disease must have manifested five years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).  If these three 
requirements are met, the claim must be referred to the Under 
Secretary for Benefits for further consideration.

Although prostate cancer is included in the list of 
'radiogenic' diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing 'still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases.'  See Ramey v. 
Brown, 120 F.3d at 1245.

The RO sought a dose estimate of the Veteran's exposure to 
radiation as mandated by 38 C.F.R. § 3.311; very 
significantly, the resulting official September 2005 DTRA 
report shows that the Veteran's dose estimate was "0.0 rem" 
for every category.  Mean total external gamma dose was 
determined to be 0.0 rem.  Upper bound gamma dose was 0.0 
rem.  Mean total external neutron dose was 0.0 rem.  Upper 
bound neutron dose was 0.0 rem.  Internal committed dose to 
the prostate and lung was 0.0 rem.  Upper bound committed 
dose to the prostate and lung was 0.0 rem.  These results 
follow from a highly detailed and thorough report 
contemplating the Veteran's statements, information from 
historical records, and scientific studies and principles, 
along with operational documents and reports.  The dose 
assessment was accomplished in accordance with the May 2003 
recommendations of the National Research Counsel.  

The DTRA's September 2005 report contains a dose assessment 
discussion explaining, in pertinent part, that "[i]t is 
clear from the information presented above that the veteran 
had no known potential for exposure to radiation during his 
participation in DOMINIC I, as verified by his zero film 
badge dose."  The internal dose assessment report also 
explained that "[b]ecause the veteran was not exposed to 
measurable fallout from any of the DOMINIC I nuclear 
detonations or residual plutonium from the THOR missile 
aborts, there is no pathway (inhalation or ingestion) for an 
internal dose."

The Board must find this official and detailed report to be 
highly probative on the question of the Veteran's exposure to 
radiation during the risk activity at issue.

The Board recognizes the Veteran's concern, expressed in an 
August 2005 statement, that the "historic record of the 
events of that day are at best not complete and perhaps 
lacking in some very important information bearing on the 
safety of the personnel involved."  The Board understands 
this contention as well as the Veteran's frustration with the 
conflicting results of VA adjudications that have granted 
service connection for lung cancer on the basis of presumed 
radiation exposure from DOMINIC I, while denying service 
connection for prostate cancer on the basis that the evidence 
does not actually show that he was exposed to radiation 
during that operation.  It should be noted here that the 
provisions of the two regulations (38 C.F.R. § 3.309 and 
3.311) are separate.  In this appeal involving his prostate 
cancer, where the presumptions of 38 C.F.R. § 3.309 do not 
apply, the Board cannot find that service connection is 
warranted where the probative evidence weighs against finding 
any actual exposure to radiation.  While the Board 
sympathizes with the Veteran's frustration, it cannot find 
that service connection is warranted for prostate cancer on 
the basis of radiation exposure when the most probative 
evidence clearly indicates that the Veteran was not actually 
exposed to radiation during service.  The Board must find 
that the September 2005 DTRA report of the official dose 
reconstruction is more probative in this case than the 
Veteran's testimony regarding his belief that he was, in 
fact, exposed to significant ionizing radiation during his 
participation in the risk activity.

There is no evidence of record probatively contradicting the 
official results of the DTRA dose reconstruction.  The Board 
acknowledges the Veteran's argument, advanced during his 
January 2008 hearing testimony, that he has a number of 
diagnoses which he believes are 'radiogenic' diseases, and 
this number of such diagnoses should tend to establish that 
he was exposed to radiation during service.  The Board 
understands this contention, but must observe that the 
Veteran has provided no competent medical or expert evidence 
supporting his claim that his current state of health 
demonstrates a likely exposure to significant ionizing 
radiation during his period of military service.  While the 
Veteran as a lay person is competent to provide evidence 
regarding lay-observable events and symptomatology, he is not 
competent to provide evidence resolving questions requiring 
specialized medical or scientific training expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Thus, the most probative evidence is against a finding that 
the Veteran was actually exposed to radiation during his 
radiation risk activity.  Absent competent evidence that the 
Veteran was exposed to radiation, VA is not required to 
forward the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet.App. 200, 205 (1998).

The Board concludes that the preponderance of the evidence 
demonstrates that, for the purposes of considering 
entitlement to service connection for prostate cancer under 
38 C.F.R. § 3.311, the Veteran was not exposed to ionizing 
radiation during service.  Thus, service connection is not 
warranted under 38 C.F.R. § 3.311.

38 C.F.R. § 3.307 (Agent Orange)

The Board acknowledges the Veteran's contention, expressed at 
his January 2008 Board hearing, that he may be entitled to 
service connection for prostate cancer on the basis of 
exposure to Agent Orange or similar herbicide during service.  
Specifically, the Veteran explained that "the regulation the 
VA uses has changed somewhat ... which lists prostate cancer as 
presumptive, ... the guidelines for that have changed also in 
that if you were on a ship that was in the coastal waters of 
Vietnam you qualified as being exposed to Agent Orange."  
The Veteran went on to testify that "The ship I was on was 
in the coastal waters of Vietnam prior to the time that that 
was declared a war and I think it was early 1963...."

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet.App. 257 (2006), reversing a Board decision 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with Haas and 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The specific cases 
affected by this litigation included those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

Recently, the Federal Circuit reversed the Court's decision 
in Haas and found that VA's requirement that a claimant have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure was a 
permissible interpretation of the governing statute and its 
implementing regulation.  Haas v. Peake, 525 F.3d 1168 
(Fed.Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525)..

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; see also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Prior to his Board hearing, the Veteran consistently 
expressed his claim of entitlement to service connection on 
appeal on the basis of exposure to ionizing radiation; that 
is clearly his primary contention in this appeal.  He 
suggested the possibility of exposure to Agent Orange during 
his Board hearing expressly in light of the developing 
possibility, at that time, that he may be entitled to a 
presumption of exposure on the basis of having served upon a 
vessel in waters near Vietnam.  However, as discussed above, 
the recent Federal Circuit holding in Haas restored VA's 
requirement that a claimant have been present within the land 
borders of Vietnam to obtain the benefit of the presumption 
of herbicide exposure.  The Veteran in this case has not 
contended that he ever served within the land borders of 
Vietnam, nor does any evidence indicate service in that 
location.

Additionally, the Board acknowledges that the Veteran 
suggested that his ship participated in "perhaps, even 
ferrying helicopters that were used intermittently for 
applying Agent Orange."  This passing statement is expressly 
speculative rather than an assertion that the Veteran recalls 
any affirmative indication that he was exposed to Agent 
Orange during service.  In advancing this claim, the Veteran 
has not otherwise presented any contention or evidence 
affirmatively indicating that he was exposed to Agent Orange.  
The Board understands his passing reference to the 
possibility that he may be presumed to have been exposed to 
Agent Orange due to service in the waters near Vietnam but, 
as discussed above, such a presumption is not applicable in 
light of the recent Federal Circuit holding.

The Board finds that the evidence in this case does not show 
that the Veteran had service within the land borders of 
Vietnam; he does not contend otherwise.  Thus, the Veteran is 
not presumed to have been exposed to herbicides during his 
military service.  Simply put, VA laws and regulations 
require a veteran's service in the waters offshore and 
service in other locations to involve duty or visitation 
actually in the Republic of Vietnam for purposes of 
establishing presumptive exposure to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 Vet.App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).

Since the Veteran cannot be presumed to have been exposed to 
herbicides during his military service, such exposure cannot 
be found to have occurred without affirmative evidence 
demonstrating such exposure.  No such evidence of pertinent 
herbicide exposure has been submitted in this case, and the 
Veteran has not testified as to any affirmative indication 
that he was exposed to Agent Orange during service.  
Therefore, with no showing of exposure to herbicides during 
service, the Board can find no basis for entitlement to 
service connection on the basis of exposure to herbicides.

38 C.F.R. § 3.303

As stated above, under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation or 
herbicides, but must also determine whether the disability 
was otherwise the result of active service.  Direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  38 
C.F.R. § 3.303.

The Board notes that the Veteran's prostate cancer was first 
identified in 1996.  The Veteran reported this fact to the 
examiner during a VA fee-basis examination in September 2002 
and, additionally, private medical records concerning his 
prostate cancer from 1996 are consistent with this account.  
A September 1996 private medical record shows that the 
Veteran denied any history of prostate cancer at that time.  
The 1996 onset of prostate cancer came more than 32 years 
after the Veteran's separation from active duty, and no 
medical evidence indicates that this condition is related to 
service or had its onset during the one-year period after 
service.  The Veteran has not contended otherwise.  This 
lengthy period following service prior to any shown 
manifestation of prostate cancer weighs against a direct 
theory of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Board recognizes the contentions and oral testimony of 
the Veteran, and acknowledges the Veteran's own belief that 
his prostate cancer is causally connected with his time in 
service.  However, while the Veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has considered 
the Veteran's testimony regarding lay-observable events, but 
finds that the most probative evidence concerning the 
decisive questions in this case is against the Veteran's 
claim.

The Veteran's service treatment records make no suggestion of 
any prostate problems.  The prostate cancer was not diagnosed 
for many years after service.  No medical evidence appears in 
the record to suggest that the Veteran suffered from prostate 
cancer or symptoms of prostate cancer during service or 
within one year after service.  Therefore, the Veteran's 
prostate cancer was not manifested during the Veteran's 
active service or for many years thereafter, nor is prostate 
cancer shown to be otherwise related to such service.

Conclusion

As the preponderance of the evidence is against this claim on 
each considered theory of entitlement, the benefit-of-the-
doubt doctrine does not apply, and the claim for service 
connection for prostate cancer must be denied.  See Gilbert 
v. Derwinski, 1 Vet.App 49 (1990).



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


